Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 10/6/2020, 2/12/2021, 9/2/2021 and 12/14/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/Election and Status of claims
On 10/6/2020: applicant amended the claim set, cancelling claims 4-6, 8-11, 14, 17-18, 20-22, 24, 27, 30-33, 35-40, 43-48, 50, 53-55, 59, 64-66.  
On 12/7/2021, applicant elected species without traverse:
Election 1. Applicant elects a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment (from (a) Agrobacterium mediated transformation; b) a T-DNA transformation vector comprising the recombinant DNA construct; or c) a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment, claims 3); 
Election 2. Applicant elects gold particle (from a) said particle is a tungsten, platinum or gold particle; b) said particle has a size of between about 0.5 μm and about 1.5 μm; c) said particle has a size of about 0.6 μm, about 0.7 μm, or about 1.3 μm; d) a plurality of particles coated or applied with the recombinant DNA molecule are delivered to the mature plant embryo explant via particle bombardment; or e) the amount of particles delivered to the explant is between about 50 μg and about 
Election 3. Applicant elects Cpf1 (from Ribonucleoprotein, Casi, Cas1B, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Csnl, Csxl2, Cas10, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpf1, CasX, CasY, CasZ, Argonaute protein, a homolog or modified version thereof, the site-specific nuclease is not a guided nuclease, meganuclease, zinc-finger nuclease (ZFN), recombinase, transposase, or transcription activator-like effector nuclease (TALEN), claim 15);
Election 4. Applicant elects “with a guide RNA” (from with a guide RNA or with a second recombinant DNA construct or molecule, claim 16);
Election 5. Applicant elects a) is a donor template (from a) is a donor template; b) comprises a marker gene; c) comprises a donor template region and a transgene comprising a coding sequence or a transcribable DNA sequence, wherein the transgene is located outside of the donor template region of the second recombinant DNA construct or molecule; or d) comprises a transcribable DNA sequence encoding a guide RNA, wherein the transcribable DNA sequence is operably linked to a plant-expressible promoter, claim 25); 
Election 6. Applicant elects b) the donor template comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (de-elected a) the donor template comprises a homology sequence comprising a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template-mediated repair, claim 26); 
Election 7. N/A (due to election 5 above, claim 34); 
c) the recombinant DNA construct further comprises a donor template region (from a) the recombinant DNA construct further comprises a marker gene; b) the recombinant DNA construct further comprises a transcribable DNA sequence encoding a guide RNA, wherein the transcribable DNA sequence is operably linked to a second plant-expressible promoter; or c) the recombinant DNA construct further comprises a donor template region, claim 41);
Election 9. N/A (due to election 8 above, claim 42). 
Election 10. Applicant elects b) the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (de-elected a) the donor template region comprises a homology sequence comprising a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template- mediated repair, claim 49); and
Election 11. Applicant elects (i) guide RNA (gRNA) (from (i) guide RNA (gRNA), (ii) polynucleotide comprising a transgene or marker gene, (iii) polynucleotide comprising a transgene encoding a non-coding RNA molecule or guide RNA, or (iv) donor template, claim 62). 
In summary, claims 1-3, 7, 12-13, 15-16, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60-63, 67 are examined in the office action. 
Non-elected species are withdrawn.  Claims 19, 34 and 42 are exclusively drawn to non-elected species thus are withdrawn. 
The restriction is made final. 

Priority
Instant application 17045747, filed 10/06/2020, is a national stage entry of PCT/US2019/033984, International Filing Date: 05/24/2019.
PCT/US2019/033984 Claims Priority from Provisional Application 62676228, filed 05/24/2018, which is granted.

	
Claim Rejections- Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-3, 7, 12-13, 15-16, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60-63, 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 10-11, 15, 17-21, 23-25, 29, 35-42 of co-pending Application 17049326 (amended 10/20/2020).  
Instant application shares multiple inventors with the co-pending Application. Monsanto Technology LLC is the applicant of both applications.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Instant claim 1-3 and 7 overlap with co-pending claim 1-2 claim the same subject matter.  
Instant dependent claims 12-13, 56-57, 60-63 are nearly identical in subject matter, claim language and claim dependency, to co-pending claims 7-8, 35-36, 39-42. 
Instant claims 15-16 are obvious variant of co-pending claims 10-11, 15, 17-18, because: although they have different dependencies and/or claim languages from that of the co-pending claims, the instant and co-pending claims claim the same subject matter: meganuclease, zinc-finger nuclease (ZFN), recombinase, transposase, and transcription activator-like effector nuclease (TALEN).  
Instant claim 23, 25-26, 28-29, 41, 49, 51-52, 58 are obvious variants of co-pending claims 19-21, 23-24, because: co-pending claim 19 claims further coated or applied with a polynucleotide molecule (in addition to the molecule of co-pending claim 1), thus has the same subject matter of instant claim 23.  Instant claims 25-26, 28-29 depend on instant claim 23, and have the same subject matter and scope as co-pending dependent claims 20-21, 23-24 do.  Co-pending claims 20-21 are specific and narrower than instant claims 41 and 49 are.  Instant dependent claims 51-52 also are obvious variants of co-pending claims 23-24, because they have the same subject matter, scope and claim language.  Instant claim 58 overlaps with co-pending claim 29 in subject matter of aadA gene. 
further coated or applied with a polynucleotide molecule (in addition to the molecule of co-pending claim 1), and co-pending claim 1 recites (a) delivering to a mature plant embryo explant a particle …. Thus, instant claim 67 overlaps with co-pending claims 1 and 19 in subject matter.  
	Therefore, the instant claims and co-pending claims are obvious variants over each other. 


Claim Rejections - 35 USC § 112
Scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-2, 12-13, 15, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60-63, 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of using Agrobacterium as medium for editing genome of plants, does not reasonably provide enablement for a method of using the genus of bacteria for editing genome of plants.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Claims 1-2 are broadly drawn to methods of editing genome of plants including by (a genus of) bacterial mediated transformation.  

Using non-Agrobacteria for plant transformation and editing is very limited in the art. 
For example, Hwang et al (Agrobacterium-mediated plant transformation: biology and applications. American Society of Plant Biologists. 1-31, 2017) teach that Agrobacterium is a powerful tool to mediate plant transformation (p1, abstract; p2, figure 1, whole page).  
Hwang et al also teach that other than Agrobacterium, only a limited species of Rhizobium has been used in plant transformation (in limited examples, for floral dip transformation, p16, left col, 2nd para; right col, 1st para).  
No any other bacterium species have been demonstrated to be able of mediating plant transformation (30,000 species of bacteria have been formally named).  
MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention”. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. 

Claim 3 and dependent claims 7 and 16 are excluded, because the claims are limited to Agrobacterium mediated transformation, and applicant elected particle bombardment as species.  
Other dependent claims do not cure the deficiencies of claims 1-2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 12-13, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60, 63 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Shultz et al (WO 2018085693, published 5/11/2018, filed 11/3/2017, priority 11/4/2016 to US62418078).  
Claim 1 is drawn to a method comprising:
a) delivering to a mature plant embryo explant a recombinant DNA construct comprising a sequence encoding a site-specific nuclease, wherein the sequence is operably linked to a plant-expressible promoter; and

for editing a genome of a plant (preamble).

Dependent claims
Claim 2 limits claim 1, wherein the recombinant DNA construct is delivered to the mature plant embryo explant via bacterially mediated transformation or particle bombardment.
Claim 60 limits claim 1, wherein said plant is a dicot plant.
Claim 63 limits claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.
Claims 12-13 limit claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site-directed integration at or near the target site of the site-specific nuclease, based on a phenotype or trait or based on a molecular assay.
Claim 23 limits claim 1, wherein the delivering step further comprises delivering a second recombinant DNA construct or molecule to the mature plant embryo explant.
Claim 25 limits claim 23, wherein the second recombinant DNA construct or molecule is a donor template (elected species). 
Claim 26 limits claim 25, wherein the donor template comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).

Claim 29 limits claim 28, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.
Claim 41 limits claim 1, wherein the recombinant DNA construct further comprises a donor template region (elected species).
Claim 49 limits claim 41, wherein the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).
Claim 51 limits claim 49, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.
Claim 52 limits claim 51, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.
Claim 56 limits claim 1, further comprising selecting a regenerated plant having a marker gene, wherein the marker gene is co-delivered with the recombinant DNA molecule.
Claim 57 limits claim 56, wherein the marker gene is a selectable marker gene. 
Claim 58 limits claim 57, wherein a) the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plantlet regenerated therefrom, with a selection agent; or b) the selectable marker gene is an adenylyltransferase (aadA) gene.

The specification does not clearly define mature embryo explant. 
According to https://www.merriam-webster.com/dictionary/explant, an explant is a living tissue removed from an organism and placed in a medium for tissue culture.  
Shultz et al teach a method of altering/editing a genome of a plant comprising:

Mature seeds were suspended (thus are removed from the plant) and wetted in MS culture medium before transformation ([00107]), reading on explant.  The cultured and wetted seed reads on mature embryo explant. 
The constructs comprise plant expressible promoter (PcUbi4-2, Example 4, table 5, [00105]).  
Thus, Shultz et al teach step a) of claim 1. 
After the transformation, the seeds comprising genomic modification is growing and producing progeny, thus, the explants were regenerated to a plant.  The plant and progeny were tested for gene modification using phenotype and/or molecular assay.  Given that the modification was successful, the gene was expressed
The seed, plant and progeny comprise editing and gene integration (Example 4, [00103], [00111]).  
Thus, Shultz et al teach step b) of claim 1. 
Therefore, Shultz et al teach and demonstrated all of the limitations of claim 1. 

Regarding dependent claims, bacterially mediated transformation above teaches the limitation of claim 2. 
Nicotiana benthamiana above is a dicot, thus, the Shultz et al teach the limitation of claim 60.  
The cultured and wetted seed above are separated from the plant, reads on wet excised explant of claim 63.  

As analyzed above, after the transformation, the plant and progeny were tested for gene modification using phenotype and/or molecular assay.  The seed, plant and progeny comprise editing and gene integration (Example 4, [00103], [00111]).  Thus, Shultz et al teach the limitation of claim 13. 
As analyzed above, Shultz et al teach that guide-RNA and terminators and the nuclease are in the same construct (example 4, [00104], table 5).  Claim 1 only requires nuclease. The guide RNA or terminator is a second recombinant DNA molecule. Thus, Shultz et al teach the limitation of claim 23. 
Regarding claims 25-26, 28-29, 41, according to specification ([0083]), a “donor molecule”, “donor template”, or “donor template molecule” (collectively a “donor template”), which may be a recombinant polynucleotide, DNA or RNA donor template or sequence, is defined as a nucleic acid molecule having a homologous nucleic acid template or sequence (e.g., homology sequence) and/or an insertion sequence for site-directed, targeted insertion or recombination into the genome of a plant cell via repair of a nick or double-stranded DNA break in the genome of a plant cell. 
Shultz et al teach that the construct comprises multiple insertions including gene of interest (encoding aminoglycoside adenylyltransferase sequences for selection, reading on transgene and marker gene) and promoter (Example 4, [00104]-[0105], table 5).  
The construct comprises CRISPR-Cas ([00105]) and transgene, which produces site-specific genome modification by homologous recombination ([0028]).  
Accordingly, Shultz et al teach second DNA molecule (the first is nuclease) being donor molecule along with the nuclease encoding molecule, the molecule being an insertion, a transgene/marker gene, teaching the limitations of claims 25-26, 28-29 and 41. 

The constructs comprise plant expressible promoter PcUbi4-2 (Example 4, table 5, [00105]), the limitation of claim 51. 
The marker gene above (Example 4, table 5, [00105]) reads on the limitation of claim 52. 
The above marker gene encoding aminoglycoside adenylyltransferase (aadA) sequences for selection (thus is a selectable marker gene) is in the same construct as the nuclease is, and is co-delivered (Example 4, [00104]-[0105], table 5).  Thus, Shultz et al teach claims 56-58. 
Therefore, Schultz et al teach all of the claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 7, 16, 61, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al as applied to claims 1-2 and 23 above, and further in view of Shultz et al. 
Claims 1-2, 60 are anticipated by Shultz et al as analyzed above. 
Claim 3 limits claim 2, wherein a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment (elected species). 
Claim 7 limits claim 3, wherein said particle is gold particle (elected species); 
Claim 16 limits claim 3, wherein the particle is further coated or applied with a guide RNA (elected species). 
Claim 61 limits claim 60, wherein said plant is a soybean plant.
Claim 67 limits claim 23, wherein the delivering step comprises delivering a DNA molecule or vector comprising the recombinant DNA construct and the second recombinant DNA construct to the mature plant embryo explant.

In Example 4 above, Shultz et al teach a method of editing/transforming mature plant embryo explant of dicot plant by Agrobacterium mediated transformation.  
Shultz et al do not teach particle bombardment in the same example (Example 4).  
Editing/transforming plant embryo explant by particle bombardment is routine practice in the art, as admitted by applicant (PG pub [0118]). Soybean editing/transformation, and transforming plant with two or more constructs or vectors are also routine practice in the art. 
Nevertheless, Shultz et al teach (in a different example) a method of altering/editing a genome of a plant comprising delivering DNA encoding RNA-guide site-specific nuclease into excised soybean embryo (reading on mature plant embryo explant) by gold particle bombardment (Example 7, [00123]).  

After such bombardment, the bombarded/edited explants were moved to elongation-regeneration medium (Example 7, [00129]), thus, the explants were regenerated to a plant.  
Thus, Shultz et al teach claim 3 (and claims 1-2) step by step except do not teach the sequence operably linked to plant expressible promoter (thus 102 rejection is not made).
Shultz et al teach using gold particle for bombardment as analyzed above.  The gold particles were about 1.0 micrometer (1.0 um) in size (Example 7, [00128]), the limitation of claim 7. 
Shultz et al teach that guide RNA (a second DNA molecule) was co-delivered with the DNA encoding nuclease above (the first DNA molecule) (Example 7, [00130]), teaching claim 16. 
Soybean above reads on the limitation of claim 61.  
	Regarding claim 67, the specification uses “construct” and “vector” interchangeably (PG puib [0101]).  Schultz et al teach delivering a second DNA molecule thus teach claim 23, but do not teach delivering a second DNA construct comprising guide RNA in Example 4 above.  Schultz et al, however, teach that guide RNA expressed from one vector/construct, and the RNA guided nuclease from a second vector. Schultz et al also teach using different vectors/constructs for expressing different guide RNAs ([0021]).  Schultz et al actually made different vectors to express nuclease and guide RNA (sgRNA) (Example 8, [00135]). Thus, Shultz et al at least suggest the limitation of claim 67. 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill in the art would have recognized the commonly taught method of transforming site-specific nuclease by particle (gold particle coated with DNA) bombardment, and been motivated to follow such teaching step by step as taught by Schultz et al, to perform 
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al as applied to claim 1 above, and further in view of Begemann et al (Precise insertion and guided editing of higher plant genomes using Cpf1 CRISPR nucleases. Nature Scientific Reports. 1-6, 2017). 
Shultz et al teach claim 1 as analyzed above. 	
Claim 15 limits of claim 1, wherein the site-specific nuclease is Cpf1 (elected species).
Shultz et al teach and demonstrated bombarding a site-specific nuclease coated gold particle into the mature plant embryo explant as analyzed above, but do not explicitly teach bombarding Cpf1 as the site-specific nuclease into the mature plant embryo explant.   
Shultz et al nevertheless suggest using Cpf1 as one of the site-specific nucleases to edit explant including mature plant embryo explant ([00142]). 
Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and successfully produced site-specific insertion in the calli and the regenerated plant (p2, last para; p3, 1st to 4th para).  (note: Callus is not considered a mature plant embryo explant. Thus, 102 rejection is not made).   
Begemann et al demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does (Cas9 is the commonly used site-specific nuclease in the art, p3, last para). 

In this case, one ordinary skill would have recognized Cpf1 produced higher editing/insertion rate in plant cells after being bombarded than Cas9 did as demonstrated by Begemann et al, and been motivated to use Cpf1 as the site-specific nuclease as suggested by Shultz et al, to achieve the same expected result as Shultz et al or Begemann et al did.  The expectation of success would have been high, because the method steps are taught and demonstrated success by Shultz et al with site-specific nuclease. Begemann et al demonstrated that Cpf1 has higher editing rate than Cas9.  In addition, both Shultz et al and Begemann et al demonstrated success using particle bombardment of nuclease into plant cells. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al as applied to claim 1 above, and further in view of Liang et al (Selection of highly efficient sgRNAs for CRISPR/Cas9-based plant genome editing. Nature Scientific Reports, 1-8, 2016).
Schultz et al teach claim 1 as analyzed above. 
Claim 62 limits claim 1, wherein the mature embryo explant comprises, prior to the delivering step, a guide RNA (gRNA) (elected species).   
As analyzed above, Schultz et al teach that the guide RNA and the DNA encoding the site-specific nuclease are in different vectors. But, Schultz et al do not teach delivering DNA encoding site-specific nuclease to plant cells comprising guide RNA (prior to delivery).  
Liang et al teach that some guide RNAs comprised in plant cell could lead to off-target editing by CRISPR-Cas (not at intended site, thus not desirable), and teach locating (intended and unintended) guide RNAs (sgRNA) in plant cells for next testing (p4, 2nd para).  
st para). 
Liang et al further teach the advantage of such tests is reducing off-targeting and increasing editing accuracy (p4, 2nd para; p6, 1st para). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill would have recognized the advantage of testing guide-RNAs and selecting that are specific to the intended editing from plant cells as taught and demonstrated by Liang et al, to apply the method of Schultz et al (the same as Liang et al) in the plant cells comprising guide RNA (before delivering site specific nuclease), to achieve the expected result.  The expectation would have been high, because the method steps of Schultz et al and Liang et al are essentially the same and routine, only difference is the target plant cells comprise guide RNAs. Off-target testing is also routine as taught by Liang et al.   
Therefore, the claim would have been obvious to one ordinary skill in the art. 


Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.  If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662